940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruben BLACKSHEAR, Petitioner-Appellant,v.William H. DALLMAN, Supt., Respondent-Appellee.
No. 90-4032.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ruben Blackshear appeals the denial of a petition for habeas corpus relief under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of 1987 Ohio convictions for aggravated robbery, felonious assault, and possession of a weapon under a disability.  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues.


3
Upon consideration, we find no error in the district court's decision.  That court's reliance on the procedural default aspect of Harris v. Reed, 489 U.S. 255, 262-63 (1989), to forestall consideration of the seven of the nine claims raised was proper.  Even assuming arguendo that Blackshear's ineffective assistance of appellate counsel claim was not exhausted, we find that it is patently meritless and rightly dismissed.  Granberry v. Greer, 481 U.S. 129, 135 (1987).


4
The district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.